Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 1 of 120




                    DX1649
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 2 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 3 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 4 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 5 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 6 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 7 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 8 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 9 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 10 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 11 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 12 of 120
      Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 13 of 120

                              Confidential
                        MAURO BOTTA - 09/25/2018                    Page 26

  1                BY MR. HUESTON:                                            09:25:19

  2          Q.    And how do external auditors determine what

  3     constitutes a control deficiency, significant

  4     deficiency, or a material weakness?

  5          A.     There is a framework that PwC had in place.               09:25:34

  6     Other firms also.

  7          Q.    And what was that framework?

  8          A.     It is a framework.         I'm not sure what you

  9     mean by "what is the framework."

10           Q.     Well, you said PwC had a framework.            What       09:25:49

11      do you -- explain.        What is the framework that

12      you're referring to?

13           A.     It's a flow chart, guided flow chart, with

14      boxes that you go through as you evaluate the

15      deficiency, that series of steps that you need to                     09:26:02

16      address to evaluate those deficiencies.

17           Q.     Okay.   And did the flow chart have a name?

18           A.     I don't believe there was a name.           I think

19      it was assessment framework for controlled

20      deficiencies, but I do not recall the exact name.                     09:26:27

21           Q.    And in using the flow -- I'm sorry.

22      Scratch the question.

23                  In using the flow chart, you, as an

24      external auditor, needed to bring your judgment to

25      bear in determining whether something ultimately was                  09:26:43


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                  DX1649-013
      Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 14 of 120

                              Confidential
                        MAURO BOTTA - 09/25/2018                    Page 27

  1     a control deficiency, a significant deficiency, or a                  09:26:46

  2     material weakness; right?

  3          A.     Not individually.       There was a collective

  4     decision from the audit engagement team.

  5          Q.     Did you not -- well, let me -- hold on one                09:27:03

  6     second.

  7                 Okay.   You said not individually.          There

  8     was a collective decision from the engagement team.

  9                And what I'm focusing on, in the collective

10      decision from the engagement team that you would be                   09:27:37

11      involved with, there would be an exercise of

12      judgment.     This would be the judgmental issue that

13      you cited earlier; right?

14           A.     Yes.

15           Q.    And it requires professional judgment to                   09:27:48

16      determine whether a particular deficiency amounts to

17      a material weakness; right?

18           A.     Yes.

19           Q.    And it also requires judgment to determine

20      whether several smaller deficiencies could aggregate                  09:28:08

21      to a material weakness; right?

22           A.     Yes.

23           Q.    And you would agree that reasonable

24      auditors sometimes disagree as to whether there is a

25      material weakness in a company's controls; right?                     09:28:20


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                  DX1649-014
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 15 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 16 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 17 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 18 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 19 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 20 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 21 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 22 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 23 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 24 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 25 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 26 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 27 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 28 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 29 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 30 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 31 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 32 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 33 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 34 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 35 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 36 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 37 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 38 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 39 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 40 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 41 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 42 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 43 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 44 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 45 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 46 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 47 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 48 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 49 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 50 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 51 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 52 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 53 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 54 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 55 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 56 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 57 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 58 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 59 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 60 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 61 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 62 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 63 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 64 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 65 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 66 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 67 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 68 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 69 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 70 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 71 of 120
      Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 72 of 120

                              Confidential
                        MAURO BOTTA - 09/25/2018                   Page 152

  1     the following night with a Mr. Thorson?                               01:36:40

  2          A.     I believe the dinner was the same night.

  3          Q.     Okay.

  4          A.     That Monday.

  5          Q.     Do you remember going to dinner with                      01:36:48

  6     Mr. Thorson that night, then, February 23rd?

  7          A.     Yes.

  8          Q.     Okay.   And you recall him expressing to you

  9     that you had a decision; you could either retract

10      the memo or escalate it to national for                               01:37:01

11      consultation; right?

12           A.     That was one of the things that he told me.

13           Q.     Okay.   And Mr. Thorson never told you that

14      you would not make partner if you decided to

15      escalate the issues you raised in the memo, did he?                   01:37:20

16           A.    At that dinner or ...

17           Q.     Well, let's start with at the dinner.

18           A.    At the dinner, I made the statement and he

19      did not disagree.

20           Q.     Well, he didn't say you're not going to                   01:37:38

21      make partner if you decide to escalate the issues;

22      he didn't say that, did he?

23           A.     I believe I just answered that question.

24           Q.     Well, did he state words to the effect of

25      if you escalate this, you will not make partner?                      01:37:52


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 73 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 74 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 75 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 76 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 77 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 78 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 79 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 80 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 81 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 82 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 83 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 84 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 85 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 86 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 87 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 88 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 89 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 90 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 91 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 92 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 93 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 94 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 95 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 96 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 97 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 98 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 99 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 100 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 101 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 102 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 103 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 104 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 105 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 106 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 107 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 108 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 109 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 110 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 111 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 112 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 113 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 114 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 115 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 116 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 117 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 118 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 119 of 120
Case 3:18-cv-02615-AGT Document 159-34 Filed 02/08/21 Page 120 of 120
